Title: To James Madison from William Lee, 25 October 1807
From: Lee, William
To: Madison, James



Sir
Bordeaux Octr. 25. 1807.

I have the honour to transmit you a copy of a Decree of the King of Holland under date of the 16th inst.  Rumor says that new restrictions on commerce are shortly to be promulgated from the Emperor.  Speculations in Colonial produce to an immense amount have been made in this and other ports of the Empire, on account of some of the Bankers and leading men of the Capital, which induces one to credit these reports for the opinion that a war between the United States and Great Britain will shortly take place is only floating and does not apparently judge, in the public mind, to  with an extraordinary rise in Colonial productions.
The Army, under the command of General Junot, is rapidly advancing towards Portugal.  Various are the reports respecting the destiny of that Country & the departure of the Prince of Brazil for America.  With great respect I have the honor to remain Your obt St.

Wm: Lee

